Exhibit 10.5

 

November 12, 2019

 

Dr. Loretta Mayer

Via Email Delivery

 

Re:     Separation Agreement

 

Dear Loretta:

 

This letter sets forth the substance of the separation agreement (the
“Agreement”) that SenesTech, Inc. (the “Company”) is offering to you to aid in
your employment transition.

 

1. Separation Date. Your last day of employment with the Company was November
11, 2019 (the “Separation Date”). On the Separation Date, the Company paid you
all accrued salary, and all accrued and unused vacation earned through the
Separation Date, subject to standard payroll deductions and withholdings. By
your execution of this Agreement, you are also hereby resigning from your
position on the Company’s Board of Directors (the “Board”), and the Company
hereby accepts such resignation.

 

2. Severance Benefits. If you timely sign this Agreement and allow the releases
set forth herein to become effective, and comply with your obligations
hereunder, then the Company will provide you with the severance benefits set
forth in your June 30, 2016 employment agreement with the Company (the
“Employment Agreement”) for a termination without Cause:

 

(a) Severance Pay. The Company will pay you the equivalent of twelve (12) months
of your base salary in effect as of the Separation Date, subject to standard
payroll deductions and withholdings (“Severance Pay”), paid in the form of
salary continuation over the twelve (12) month period following the Separation
Date. The Severance Pay shall start on the first regular Company payroll date
that falls on or after the 60th day following the Separation Date, with the
first payment to include those payments that you otherwise would have been paid
during such 60-day period.

 

(b) COBRA. To the extent provided by the federal COBRA law or, if applicable,
state insurance laws, and by the Company’s current group health insurance
policies, you will be eligible to continue your group health insurance benefits
at your own expense. Later, you may be able to convert to an individual policy
through the provider of the Company’s health insurance, if you wish. If you
timely elect continued coverage under COBRA, the Company will pay your COBRA
premiums to continue your coverage (including coverage for eligible dependents,
if applicable) through the period (the “COBRA Premium Period”) starting on the
Separation Date and ending on the earliest to occur of: (i) November 30, 2020;
(ii) the date you become eligible for group health insurance coverage through a
new employer; or (iii) the date you cease to be eligible for COBRA continuation
coverage for any reason, including plan termination. In the event you become
covered under another employer’s group health plan or otherwise cease to be
eligible for COBRA during the COBRA Premium Period, you must immediately notify
the Company in writing of such event.

 



 

 

 

(c) Acceleration. The Company will accelerate the vesting on all of your
outstanding equity awards such that you will be deemed fully vested in all such
awards. Your equity interests shall continue to be governed in all respects by
the terms of the applicable equity agreements, grant notices, and plan
documents.

 

3. Sale Bonus. Pursuant to your Employment Agreement, you will remain eligible
for a Sale Bonus, as defined in the Employment Agreement, if a Sale of the
Company (as defined in the Employment Agreement) occurs within twelve (12)
months after the Separation Date, subject to the terms and conditions set forth
in the Employment Agreement.

 

4. Extension of Exercise Period. If you timely sign this Agreement and allow the
releases set forth herein to become effective, then the Company will extend the
exercise period on your equity awards through November 11, 2022 (but in no event
past the term of the applicable equity award).

 

5. Transitional matters. As a precondition to your receipt of the severance
benefits described in this Agreement, you are required to cooperate promptly and
thoroughly with respect to any request the Company may reasonably make for
information about the status of any work you were performing for the Company
prior to your being placed on paid administrative leave.

 

6. Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance or benefits after the Separation Date, with the exception of any
vested right you may have under the express terms of a written ERISA-qualified
benefit plan (e.g., 401(k) account). You acknowledge and agree that you have not
earned, are not owed and will not receive, any annual bonus for 2019. You
further acknowledge that upon receipt of the severance benefits set forth in
this Agreement, you will have received all severance benefits you are entitled
to receive from the Company, whether under the Employment Agreement or
otherwise.

 

7. Expense Reimbursements. You agree that, within ten (10) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice.

 

8. Return of Company Property. By signing below, you represent and warrant that
you have returned to the Company all Company documents (and all copies thereof)
and other Company property in your possession or control. You further represent
that you have made a diligent search to locate any such documents, property and
information. In addition, if you have used any personally owned computer,
server, or e-mail system to receive, store, review, prepare or transmit any
confidential or proprietary data, materials or information of the Company, then
within five (5) business days after the Separation Date, if requested by the
Company, you must provide the Company with a computer-useable copy of such
information and then permanently delete and expunge such confidential or
proprietary information from those systems without retaining any reproductions
(in whole or in part). Your timely compliance with the provisions of this
paragraph is a precondition to your receipt of the severance benefits provided
hereunder.

 



2

 

 

9. Proprietary Information Obligations. As a precondition to your receipt of the
severance benefits set forth herein, you are required to execute the Employee
Confidential Information and Inventions Assignment Agreement attached hereto as
Exhibit A, as well as any other documents requested by the Company to ensure
assignment of intellectual property to the Company.

 

10. Nondisparagement. You agree not to disparage the Company or the Company’s
officers, directors, employees, shareholders, parents, subsidiaries, affiliates,
and agents, in any manner likely to be harmful to them or their business,
business reputation or personal reputation, and the Company agrees that the
members of its Board and Company officers will not disparage you in any manner
likely to be harmful to your personal or professional reputations; provided that
both you and the Company may respond accurately and fully to any question,
inquiry or request for information when required by legal process. In addition,
nothing in this provision or this Agreement is intended to prohibit or restrain
you in any manner from making disclosures that are protected under the
whistleblower provisions of federal or state law or regulation.

 



11. No Voluntary Adverse Action. You agree that you will not voluntarily assist
any person in bringing or pursuing any claim or action of any kind against the
Company or its parents, subsidiaries, affiliates, officers, directors, employees
or agents, unless pursuant to subpoena or other compulsion of law. In addition,
you agree to execute all documents (if any) necessary to carry out the terms of
this Agreement, such as but not exclusive of assignments, declarations and other
documents necessary for procurement and enforcement of IP rights globally.

 

12. No Admissions. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.

 

13. Your Release of Claims.

 

(a) General Release. In exchange for the consideration provided to you under
this Agreement to which you would not otherwise be entitled, you hereby
generally and completely release the Company, and its affiliated, related,
parent and subsidiary entities, and its and their current and former directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, insurers, affiliates, and assigns (collectively, the “Released
Parties”) from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to or on the date you sign this Agreement
(collectively, the “Released Claims”).

 

(b) Scope of Release. The Released Claims include, but are not limited to: (i)
all claims arising out of or in any way related to your employment with the
Company, or the termination of that employment; (ii) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation, expense reimbursements, severance pay, fringe benefits,
stock, stock options, or any other ownership, equity, or profits interests in
the Company; (iii) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (iv) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (v) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (as amended) (the “ADEA”),
the California Labor Code (as amended), the California Fair Employment and
Housing Act (as amended), and all state law claims under Arizona law.

 



3

 

 

(c) ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA and that the consideration
given for this waiver is in addition to anything of value to which you are
already entitled. You further acknowledge that you have been advised, as
required by the ADEA, that: (i) your waiver does not apply to any rights or
claims that may arise after the date that you sign this Agreement; (ii) you
should consult with an attorney prior to signing this Agreement (although you
may choose voluntarily not to do so); (iii) you will have at least twenty-one
(21) days to consider this Agreement (although you may choose voluntarily to
sign it earlier); (iv) you have seven (7) days following the date you sign this
Agreement to revoke your acceptance of this Agreement (by providing written
notice of your revocation to me); and (v) this Agreement will not be effective
until the date upon which the revocation period has expired, which will be the
eighth day after the date that this Agreement is signed by you provided that you
do not revoke it (the “Effective Date”).

 

(d) Section 1542 Waiver. YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE
OF ALL KNOWN AND UNKNOWN CLAIMS. In giving the release herein, which includes
claims which may be unknown to you at present, you acknowledge that you have
read and understand Section 1542 of the California Civil Code, which reads as
follows: “A general release does not extend to claims which the creditor or
releasing party does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her would have
materially affected his or her settlement with the debtor or released party.”
You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
your release of any unknown or unsuspected claims herein.

 

(e) Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for defense and/or indemnification you may have pursuant to any written
indemnification agreement with the Company to which you are a party or under
applicable law; (ii) any rights which are not waivable as a matter of law; and
(iii) any claims for breach of this Agreement. You hereby represent and warrant
that, other than the Excluded Claims, you are not aware of any claims you have
or might have against any of the Released Parties that are not included in the
Released Claims. You understand that nothing in this Agreement limits your
ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the Department of Labor, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”). You further understand this Agreement does
not limit your ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company. While this Agreement does not limit your right to receive
an award for information provided to the Securities and Exchange Commission or
any other Government Agency, you understand and agree that, to maximum extent
permitted by law, you are otherwise waiving any and all rights you may have to
individual relief based on any claims that you have released and any rights you
have waived by signing this Agreement.

 



4

 

 

14. The Company’s Release of Claims. In exchange for your execution of this
Agreement, including the release you are granting pursuant to Section 13 above,
the Company generally and completely releases you, your heirs, agents, and
attorneys from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to or on the date you sign this Agreement;
provided, however, that this release shall not extend to claims arising at any
time from your contractual and statutory obligations to refrain from the
unauthorized use or disclosure of proprietary or trade secret information
belonging to the Company, nor to any claims arising at any time from your
willful misconduct that causes material injury to the Company or its
shareholders. (These two exceptions shall, collectively, be deemed “the
Exceptions.”) The Company represents that it has no present intention to bring
claims against you that fall within the Exceptions. The Company understands that
its release extends to all known and unknown claims, and the Company
acknowledges that it has read and understands Section 1542 of the California
Civil Code, which reads as noted in Section 13(d) above. The Company expressly
waives and relinquishes all rights and benefits under that section and any law
of any other jurisdiction or similar effect with respect to its release of any
unknown or unsuspected claims herein.

 

15. Representations. You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible, pursuant to the
Family and Medical Leave Act or otherwise, and, to your knowledge, have not
suffered any on-the-job injury for which you have not already filed a claim.

 

16. Dispute Resolution. To aid in the rapid and economical resolution of any
disputes which may arise under this Agreement, you and the Company agree that
any and all claims, disputes or controversies of any nature whatsoever arising
from or regarding the interpretation, performance, negotiation, execution,
enforcement or breach of this Agreement, your employment, or the termination of
your employment, including but not limited to statutory claims, shall be
resolved, to the greatest extent permitted by law, by confidential, final and
binding arbitration conducted before a single arbitrator with the American
Arbitration Association (“AAA”) in Flagstaff, Arizona or Phoenix, Arizona under
AAA’s then-applicable arbitration rules. The parties acknowledge that, by
agreeing to this arbitration procedure, they waive the right to resolve any such
dispute through a trial by jury, judge or administrative proceeding. You will
have the right to be represented by legal counsel at any arbitration proceeding.
The arbitrator shall: (a) have the authority to compel adequate discovery for
the resolution of the dispute and to award such relief as would otherwise be
available under applicable law in a court proceeding; and (b) issue a written
statement signed by the arbitrator regarding the disposition of each claim and
the relief, if any, awarded as to each claim, the reasons for the award, and the
arbitrator’s essential findings and conclusions on which the award is based. The
Company shall bear the arbitration association’s arbitration fees and
administrative costs. Nothing in this Agreement shall prevent either you or the
Company from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any such arbitration. Any awards or orders in such
arbitrations may be entered and enforced as judgments in the federal and state
courts of any competent jurisdiction.

 



5

 

 

17. Attorneys’ Fees. As an additional benefit to you under this Agreement, the
Company will pay, directly to your counsel, up to $20,000 in documented
attorneys’ fees incurred by you in connection with the negotiation of this
Agreement.

 

18. General. This Agreement, including Exhibit A, constitutes the complete,
final and exclusive embodiment of the entire agreement between you and the
Company with regard to this subject matter. It is entered into without reliance
on any promise or representation, written or oral, other than those expressly
contained herein, and it supersedes any other such promises, warranties or
representations. This Agreement may not be modified or amended except in a
writing signed by both you and a duly authorized officer of the Company. This
Agreement will bind the heirs, personal representatives, successors and assigns
of both you and the Company, and inure to the benefit of both you and the
Company, their heirs, successors and assigns. If any provision of this Agreement
is determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement and the
provision in question will be modified by the court so as to be rendered
enforceable to the fullest extent permitted by law, consistent with the intent
of the parties. This Agreement will be deemed to have been entered into and will
be construed and enforced in accordance with the laws of the State of Arizona as
applied to contracts made and to be performed entirely within Arizona.

 

If this Agreement is acceptable to you, please sign below and return the
original to me. You must return this signed Agreement, with the revocation
period having elapsed, within sixty (60) days.

 

I wish you good luck in your future endeavors.

 

Sincerely,

 

Senestech, Inc.

 





By: /s/ Jamie Bechtel     Jamie Bechtel, Director  





 

Exhibit A – Proprietary Information and Inventions Agreement

 



6

 

 

Accepted and Agreed:

 



/s/ Loretta P. Mayer   Loretta Mayer     December 16, 2019   Date  

 

7



 

